UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2015 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-35900 RECEPTOS, INC. (Exact name of registrant as specified in its charter) Delaware 26-4190792 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3033 Science Park Road, Suite 300, San Diego CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858)652-5700 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler o Non-accelerated filer o(Do not check if a smaller reporting company) Smallerreportingcompany o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYesxNo The number of outstanding shares of the registrant’s common stock, par value $0.001 per share, as of July20, 2015 was 31,606,369. RECEPTOS, INC. Table of Contents for Quarterly Report on Form 10-Q For the Quarter Ended June30, 2015 Page PART I — FINANCIAL INFORMATION 2 Item1. Financial Statements 2 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations and Comprehensive Loss 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 22 Item4. Controls and Procedures 23 PART II — OTHER INFORMATION 23 Item1. Legal Proceedings 23 Item1A. Risk Factors 23 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item3. Defaults Upon Senior Securities 56 Item4. Mine Safety Disclosures 56 Item5. Other Information 56 Item6. Exhibits 56 SIGNATURES 57 1 PART I — FINANCIAL INFORMATION Item1. Financial Statements RECEPTOS, INC. Condensed Consolidated Balance Sheets (In thousands, except par value information) (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued expenses Accrued compensation and benefits Total current liabilities Deferred rent — Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.001 par value; 10,000 shares authorized; no shares issued and outstanding — — Common stock, $0.001 par value; 200,000 shares authorized; 31,601 and 31,516 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively 31 31 Additional paid-in capital Accumulated comprehensive (loss) income 67 ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to these unaudited condensed consolidated financial statements. 2 RECEPTOS, INC. Condensed Consolidated Statements of Operations and Comprehensive Loss (In thousands, except per share data) (Unaudited) Three months ended June 30, Six months ended June 30, Collaborative revenue $ — $ $ — $ Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) Other income (expense): Interest income 76 Interest expense — ) — ) Foreign currency gain — — Other income 66 — 64 — Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per share: Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted-average shares used to compute basic and diluted net loss per common share Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Unrealized gain (loss) on marketable securities ) 2 ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to these unaudited condensed consolidated financial statements. 3 RECEPTOS, INC.
